 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY PAUL MAXWELL,                              No. 2:15-CV-0015-JAM-DMC-P
12                       Plaintiff,
13            v.                                         ORDER
14    RYON MITCHELL, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s motion for an extension of time (Doc.

19   26).

20                  Plaintiff seeks an extension of time to submit service documents as directed by the

21   court’s August 31, 2018, order and to file objections to the court’s September 14, 2018, findings

22   and recommendations. Good cause appearing therefor, plaintiff’s motion is granted. Plaintiff

23   shall submit documents necessary for service of process by the United States Marshal, as

24   explained in the August 31, 2018, order within 30 days of the date of this order and plaintiff may

25   file objections to the court’s September 14, 2018, findings and recommendations within 30 days

26   of the date of this order. Plaintiff is once again cautioned that failure to submit the required

27   ///

28   ///
                                                        1
 1   service documents within the time specified may result in dismissal of this action for lack of

 2   prosecution and failure to comply with court rules and orders. See Local Rule 110.

 3                  IT IS SO ORDERED.

 4

 5

 6   Dated: October 11, 2018
                                                           ____________________________________
 7                                                         DENNIS M. COTA
 8                                                         UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
